Appellant, in his motion for rehearing, suggests that the opinion of the court is incomplete in failing to discuss the right of the appellant to act in defense of his own person. We note in the 9th paragraph of the court's charge that there is reference to the appellant's right to defend his own person. In the opinion, as written, this right is not negatived. Having reversed the case for the error pointed out, we do not deem it expedient or necessary to give further expression upon the subject. Neither in the motion for rehearing nor in such exceptions as were filed to the court's charge, or in any special charge, do we find the court's attention specifically called to the evidence upon which a charge on self-defense, as applied to the appellant's own person, was rendered essential.
The motion for rehearing is overruled.
Overruled.